Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form Q (“Quarterly Report”) of Diversified Restaurant Holdings, Inc. (the "Company") for the fiscalquarter ended March 31, 2013, I, David G. Burke, Treasurer and Chief Financial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.The Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 15, 2013 DIVERSIFIED RESTAURANT HOLDINGS, INC. By: /s/David G. Burke David G. Burke Treasurer and Chief Financial Officer (Principal Financial Officer)
